Citation Nr: 1129918	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  09-33 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for post traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent for irritable bowel syndrome (IBS).

3.  Entitlement to an initial compensable evaluation for right elbow tendonitis (right elbow disability).

4.  Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to October 1992, from October 2004 to November 2005, and from September 2008 to November 2009.  The Veteran has also had service in the Army National Guard.  His decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that in pertinent part granted entitlement to service connection for PTSD, evaluated as 30 percent disabling, granted entitlement to service connection for IBS, evaluated as 10 percent disabling, granted entitlement to service connection for right elbow tendonitis, evaluated as noncompensable, and denied service connection for flat feet.  The Veteran filed a notice of disagreement dated in December 2007 with respect to the evaluations assigned to his service-connected PTSD, IBS, and right elbow tendonitis, and the denial of service connection for flat feet.  The RO issued a statement of the case dated in February 2009, and the Veteran filed a substantive appeal dated in September 2009.  

In February 2011, the Veteran, accompanied by his representative, testified at a hearing before the undersigned Acting Veteran's Law Judge at the RO.  A transcript of these proceedings has been associated with the Veteran's claims file.  At the hearing the record was held open 60 days in order to allow the Veteran time to submit additional evidence relevant to his claims.  Additional evidence was submitted, but this evidence was not accompanied by a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2010).  However, as the evidence is not relevant to the issue decided in this case, a remand is not required for initial AOJ consideration.  

In September 2009, the Veteran filed a substantive appeal with respect to his claims, but this response was untimely, as it was not filed within 60 days of the mailing of the statement of the case on February 10, 2009.  38 C.F.R. § 20.302.  However, the Board notes that the Veteran was deployed on active duty until November 2009.  In addition, as noted in the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), the United States Court of Appeals for Veterans Claims (Court) distinguished the issues of a timely notice of disagreement (NOD) versus a timely substantive appeal and held that a timely substantive appeal was not a jurisdictional requirement for the Board's consideration of a Veteran's claim.  Thus, the Board will proceed to the merits of the appeal.

As the Veteran has perfected an appeal as to the initial ratings assigned for his service-connected PTSD, IBS, and right elbow disability, the Board has characterized the issues in accordance with the decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from original awards are not to be construed as claims for increased ratings), which requires consideration of the evidence since the effective date of the grant of service connection. 

The issues of entitlement to higher initial evaluations for PTSD, IBS, and right elbow disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence of record does not show that the Veteran has currently diagnosed flat feet.
CONCLUSION OF LAW

Flat feet were not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this regard, the Board finds that letters dated in June 2007, June 2008, and February 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claims and informed him of his and VA's respective responsibilities in obtaining such evidence.  

In addition to the foregoing, the Board observes that some of the Veteran's service treatment records, and post-service medical records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also afforded VA medical examinations in connection with his claims.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  
In this regard, the Board notes that some of the Veteran's service treatment records are unavailable for review.  In this regard, the Board recognizes its heightened duty to explain its findings and conclusions and to consider the benefit of the doubt and corroborative testimony such as buddy statements in cases where records are unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The Board concludes, after reviewing all evidence of record, that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for flat feet.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claim are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this issue, the Board finds that any such failure is harmless and proceeds with a merits adjudication of the Veteran's flat foot claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board observes that for injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof regarding events that occurred during combat.  Collette v. Brown, 82 F.3d 389 (1996).  Specifically, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either the existence of a current disability or nexus between that disability and service, both of which generally require competent medical evidence.  See generally, Brock v. Brown, 10 Vet. App. 155 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

In this case, the Veteran contends that he is entitled to service connection for flat feet that cause him leg and foot pain, and pain in his lower back.  Specifically, the Veteran contends that he has flat feet that started during his 2004-2005 deployment.  He testified before the Board that he did not seek treatment in the military during either the 2004-2005 or the 2008-2009 deployments, but that he sought treatment for his feet in 2005 after his service and again in 2008 before his 2008-2009 deployment.  He testified that his physician in 2008 gave him a lift in his shoe (a wedge or insert) that he wears to this day.

The medical records in this case do not indicate a diagnosis of flat feet in service or  in any post-service medical records.  The medical records do contain a June 2008 medical report that indicates that the Veteran was treated for back problems.  The physician noted that, on a postural posterior evaluation, the Veteran's left PSIS was higher and slightly more laterally displaced than the right, and that there was a left increased suprailiac fold compared to the right.  Gillet test was asymmetric and SEALSAFE maneuver revealed significant deficits in the bilateral upper extremity load forces without a lift or with a lift on the left side.  However, with a lift under the right side, the Veteran was noted to have significant functional improvement in his limb loading capacities.  With a right sided heel lift, there was also correction on the Gillet maneuver and correction of the PSIS levels.  As a result of the testing, the Veteran was prescribed a right sided heel lift to increase the posterior aspect of the hemipelvis on the left and force stretching on the right side.  There was no indication anywhere in this report that the heel lift was prescribed for any foot disability and the Veteran was not indicated to have flat feet.  Rather, the heel lift was instituted for the Veteran's back condition.

In addition, the Veteran was afforded two general VA medical examinations dated in August 2007 and October 2009.  Both of these examinations specifically found that there were no problems or symptoms related to the Veteran's feet.  

Based on the foregoing, the Board finds that entitlement to service connection for flat feet is not warranted in this case.  The medical evidence in this case does not indicate that the Veteran has a current flat foot disability.  As noted above, the existence of a current disorder is the cornerstone of a claim for VA disability compensation.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Here, the Board notes that the Veteran has had complaints of foot pain and pain in his legs and back due to his foot pain.  Pain, however, in and of itself, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Congress has specifically limited entitlement to service connected benefits to cases where there is a current disability.  Without competent evidence of a diagnosed disability, service connection for flat feet cannot be awarded.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In this regard, the Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  

In this case, the Board finds that the findings of the VA examiners is most persuasive in this case.  In this regard, the Board notes that both examination reports found no foot disability.  In addition, both examiners had the advantage of examining both the Veteran and his claims file in connection with the claim.  

In addition, the Board notes that the Veteran has contended on his own behalf that he has a flat foot disability that is related to active military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis of flat feet is a complex medical question, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between flat feet and military service or a service-connected disability to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  The Board finds that the Veteran's contentions regarding a flat foot disability are outweighed by the medical evidence of record.  

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for flat feet is denied.
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's initial rating claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, the Board observes that, following the RO's issuance of the August 2010 supplemental statement of the case, additional evidence pertinent to the Veteran's remanded claims was associated with the Veteran's claims file.  This evidence was not accompanied by a waiver of initial RO consideration.  In such a situation, the law requires that the RO initially consider the evidence, re-adjudicate the claims, and issue an appropriate supplemental statement of the case (SSOC).  38 C.F.R. §§ 19.31, 19.37, 20.1304(c).  

Next, the Board notes that the Veteran's most recent VA examinations for his PTSD, IBS, and right elbow disability are fairly recent, dated in March 2010.  The Veteran's representative, however, set forth arguments in a December 2010 statement that each of these conditions had increased in severity.  This statement was submitted after the Veteran's most recent VA examinations.  During a hearing before the Board, the Veteran seemed to suggest that this worsening was since his second deployment in 2004-2005, rather than since his most recent VA examinations.  However, in his testimony he set forth symptoms that do indeed  appear to be worse than those elicited during the March 2010 examinations.

Specifically, with respect to his service-connected PTSD, the March 2010 VA examiner found that the Veteran offered no particular chief complaint.  He also noted that the Veteran had had no counseling and was currently on no medication, having taken Effexor in the past with some success.  There was no history of suicide, no family psychiatric history, and no legal history.  The Veteran did admit to drinking approximately one bottle of wine each night for the last five or so years, as a form of self medication.  The Veteran was noted to take medication for sleep.  The examiner indicated that there was no history of psychiatric hospitalizations, no history of behavioral problems or altercations, no suicidal or homicidal thoughts and no other relevant psychological history.  The Veteran's work was noted to be going well, although the Veteran had complaints of feeling overwhelmed and overworked.  He was noted to work for Pfizer where he was Director of Strategy for the past seven years.  The Veteran was noted to have an exemplary work history.  The Veteran indicated that he is balancing life as well as he can, but did not have much time for fun.  Beyond his work situation, the Veteran denied any specific stressors.  The Veteran reported that his marriage was going okay, and that, despite being a bit more distant and withdrawn, overall the marriage was good.  He was noted to have an underdeveloped support system with few close friends.  The Veteran indicated that he had a fairly good relationship with his children, but that they complain that he works all the time.  The examiner stated that the Veteran previously took medication for anxiety, sleeplessness and edginess, but found that there were no clear bouts of depression or anxiety.  The Veteran had some panic symptoms in the past, but no psychotic episodes.  The examiner also found no phobias or social issues.  With respect to PTSD issues, the Veteran indicated disturbing recollections of combat operations, recurring dreams at least weekly, sleep disturbance, and is often hypervigilant.  The Veteran reported that he feels overwhelmed and anxious, and is often irritable and anxious in crowds, but also attributed much of this to lack of sleep.  The examiner indicated that the Veteran did not like to talk about his experiences.  Upon examination, the examiner indicated that he was casually dressed and groomed.  He was slightly tense, but otherwise his affect was within normal limits.  He had good eye contact and his speech was within normal limits.  His thoughts were noted to be clear, coherent, and goal oriented, and he was alert and oriented.  There was no evidence of any major concentration or memory problems.  There were no unusual mannerisms or tics, and no obsessions, compulsions, delusions, or hallucinations.  The Veteran was diagnosed with PTSD and given a GAF score of 61-70.  The Veteran was noted to be managing well and was productive, although the examiner indicated that the Veteran may be working too hard and needed to think about balance in his life.  

In his testimony before the Board, the Veteran indicated symptoms that were worse than those elicited in the March 2010 examination.  The Veteran testified that he has very little short term memory and relies heavily on technology and his PDA to remember things.  The Veteran also indicated that he has no friends, is withdrawn and does not socialize, and has marital problems.  He indicated that he is easily angered and drinks on a daily basis.  The Veteran testified that he has nightmares related to his military experiences three to four times per week and anxiety spells a couple of times per week.  The Veteran also testified that his PTSD symptoms and problems with co-workers were interfering with his job at Pfizer and that he recently changed jobs because of it.  

With respect to his irritable bowel syndrome, the March 2010 examiner indicated that the Veteran denied weight gain or loss, vomiting, or constipation.  The Veteran reported some nausea, and diarrhea a couple of days per week with 5-6 loose bowel movements off and on throughout those days.  This was noted to be episodic.  The Veteran also reported cramping a couple of times per week, off and on, and abdominal pain or discomfort at least three days per month.  He indicated that he needed to be near facilities and needs to go to the bathroom before a meeting or excuse himself from a meeting.  The Veteran was diagnosed with irritable bowel syndrome, condition not debilitating.  A normal abdominal examination was noted.  

In his testimony before the Board, the Veteran testified that he had lost about 20 pounds in the past year, and that he would go to the bathroom between 8 and 10 times during each day, four to six times in the morning and another four or so times in the afternoon.  The Veteran characterized his bowel movements as loose stools, similar to diarrhea.  The Veteran also indicated that he had cramping that was so bad that he thought something was seriously wrong and would go the doctor.  The Veteran testified that his bathroom needs presented a serious problem at work.  During any particular meeting he indicated that he may have to excuse himself and ask to go to the bathroom a couple of times.  

Finally, with respect to the right elbow disability, the March 2010 examination report indicated that the Veteran reported ongoing pain with lifting, with intermittent shock-like pain.  The Veteran also reported weakness, stiffness, tenderness, and locking in the elbow.  He indicated that he would take over-the-counter medication for the pain.  Periodic flare-ups were reported with a pain severity of 6/10.  The Veteran denied loss of motion during a flare-up.  The Veteran denied episodes of dislocation, recurrent subluxation, inflammatory arthritis, constitutional symptoms, or incapacitating exacerbations.  The Veteran reported that there were no effects on his usual occupation or daily activities.  Range of motion testing revealed flexion of 145 degrees, forearm supination of 85 degrees, forearm pronation of 80 degrees.  All digits, thumbs, and fingers had normal range of motion.  There was no pain on testing and no fatigue, weakness, lack of endurance, or incoordination on repeated use.  There was also no edema, effusion, instability, weakness, tenderness, redness, heat, or abnormal or guarded movement.  The Veteran was diagnosed with right elbow tendonitis with normal examination.

In February 2011, the Veteran testified that he had chronic pain in his right elbow as well as limitation of motion.  The Veteran indicated that he cannot carry over 20 pounds without extreme pain and even then must be careful to pick things up carefully to avoid sharp pain.  He also indicated that he cannot lift anything over his head, and he will often get numbness, tingling, and pain radiating into his hand after typing at his desk.  In addition, the Veteran indicated that he will have painful swelling while carrying out his job duties, and that he has to be careful to limit his physical workouts in that area.  Pain will be 6 or 7 out of 10, with spiking pain to 8/10.  The Veteran testified that his physician recommended that he limit his activities.  

Based on the foregoing, and giving the benefit of the doubt to the Veteran, the board finds that these issues should be remanded, and that the Veteran should be afforded new VA examinations to determine the extent and severity of the Veteran's service-connected PTSD, IBS, and right elbow disability.  See VAOPGCPREC 11-95 (Although the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the record reflects that the disability in question has undergone an increase in severity since the time of the last examination). 

With regard to the increased rating issues, the Board notes that, if a claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  The U.S. Court of Appeals for Veterans Claims has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board acknowledges that the RO has not developed or adjudicated this issue.  

The Veteran in this case has testified that he has had difficulties at work because of symptoms related to his service-connected disabilities.  The claims file also indicates that the Veteran is currently employed.  However, if upon remand the Veteran is found to be unemployed due to his service-connected disabilities, the RO should review the case under the provisions of 38 U.S.C.A. § 5107(b), to see if the evidence of record reasonably raises the issue of entitlement to a TDIU as an element of the increased rating claim on appeal.  Since entitlement to a TDIU is part of the Veteran's increased rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the Agency of Original Jurisdiction (AOJ) for proper development and adjudication.

Prior to obtaining a medical examination, the RO should update the Veteran's claims file with records of the Veteran's treatment for his claimed disabilities.  In this regard, the Board notes that the Veteran testified that he received treatment in December 2009 related to his liver, cramping, and stomach pains.  The Veteran should also be requested to identify any other records of his treatment since service that may be related to his claim.  In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA must attempt to obtain identified outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  If the Veteran is found to be unemployed due to his service-connected disabilities, the RO should review the case under the provisions of 38 U.S.C.A. § 5107(b), to see if the evidence of record reasonably raises the issue of entitlement to a TDIU as an element of the increased rating claim on appeal.  Appropriate development should be undertaken, as necessary. 

2.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the claims file, who have treated the Veteran since service for his claimed disabilities.  This should include December 2009 records related to his liver, cramping, and stomach pains.  The Veteran should also be requested to identify any other records of his treatment that may be related to his claims.  The Veteran should be informed that records and reports from his treating physicians may be obtained by him and submitted directly in connection with the claim.

The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  If the Veteran believes that all relevant medical records have been obtained, ask that he notify the VA that there is no more evidence to submit in order to prevent further delay in the adjudication of the claim.  

3.  Arrange for the Veteran to undergo a VA examination or examinations to assess the current level of severity of his service-connected disabilities.  The examiner should review the Veteran's claim file in connection with the examination and such review should be noted in the examination report.  

PTSD:  The examiner should describe the Veteran's current PTSD symptomatology in terms that are responsive to the rating criteria for PTSD.  The examiner should specifically address the Veteran's testimony presented at the February 2011 Board hearing regarding an increase in his PTSD symptoms, as well as the Veteran's testimony that he had to change jobs due to his increasing PTSD symptoms.

Irritable bowel syndrome: The examiner should undertake all necessary tests and determine whether the Veteran's irritable bowel syndrome is mild (disturbances of bowel function with occasional episodes of abdominal distress), moderate (frequent episodes of bowel disturbance with abdominal distress), or severe (diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress).  

Right elbow:  The examiner should conduct full range of motion studies (flexion and extension) and also state whether there is supination or pronation and describe the severity, if present.  The examiner should state whether there is flail joint, or impairment of the radius or ulna.  The examiner should describe the impairment and the manifestations of such impairment.  The examiner should state whether there is any ankylosis of the elbow and, if so, what angle.  Any arthritis should also be identified and described.  The examiner should state whether there is increased severity of any symptom of the elbow disability after repeated motions.  The examiner should describe any incoordination.  The examiner should describe any other functional limitation(s) on use of the elbow or any increase in pain due to repeated use of the elbow.  The examination must be conducted following the current protocol in VA's Disability Examination Worksheet for Joints. The examination must respond to the instructions contained therein.

For each disability, the examiner should also indicate the effect the disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

4.  Following the completion of the above, and any other development the AOJ deems necessary, the matters on appeal should be readjudicated, to include evaluating whether an extraschedular rating is warranted for the Veteran's service-connected disabilities and whether, if the Veteran is unemployed, the Veteran is entitled to a TDIU rating.  If the benefits sought are not fully granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby placed on notice that failure to cooperate by attending the requested VA examination may result in an adverse determination.  38 C.F.R. § 3.655; Connolly v. Derwinski, 1 Vet. App. 566 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


